       Case 3:19-cv-00800-LEK-ML Document 10 Filed 11/21/19 Page 1 of 2



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


ADLIFE MARKETING & COMMUNICATIONS
COMPANY, INC.,                                                Docket No. 3:19-cv-00800 (LEK-ML)

                                Plaintiff,
                                                              NOTICE OF MOTION
       - against -


SWEENEY’S MARKET PLAZA, LLC

                                Defendant.



       PLEASE TAKE NOTICE that, upon this Notice of Motion; the declaration of Richard

Liebowitz and exhibits attached thereto, the statement of damages, and the pleadings and prior

proceedings herein; Plaintiff Adlife Marketing & Communications Company, Inc. will move the

Court, before the Honorable Lawrence E. Kahn (U.S.D.J.) at the United States District Court,

445 Broadway, Room 424, at a time and place determined by the Court (but not less than 14 days

from the effective date of service of this motion) for an Order GRANTING Plaintiff’s

application for default judgment in the amount of $360,000.00 in statutory damages under 17

U.S.C. § 504(c); $2975.00 in attorneys’ fees and $440.00 costs under 17 U.S.C. § 505; and for

such further relief as this Court deems just and proper.

       PLEASE TAKE FURTHER NOTICE that Defendant’s opposition papers, if any, must

be served within 14 days after personal service of this motion upon Defendant at its last known

business address listed below (and if service cannot be effectuated at that address, then 14 days

after service is made via New York’s Office of Secretary of State).




                                                 1
      Case 3:19-cv-00800-LEK-ML Document 10 Filed 11/21/19 Page 2 of 2



                                              Respectfully Submitted,

                                              LIEBOWITZ LAW FIRM, PLLC

                                              /richardliebowitz/
                                              Richard Liebowitz, Esq.
                                              11 Sunrise Plaza, Ste. 305
                                              Valley Stream, NY 11580

                                              Counsel for Plaintiff


TO:

Sweeney’s Market Plaza, LLC
6518 State Route 434
Apalachin, New York 13732

Defendant




                                     2
